DETAILED ACTION
This office action is in response to the application filed on July 25, 2015. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2009, 02/05/2010 and 08/17/2010 has been considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 12 and 15-16 are objected to because of the following informalities: Claim 12 last lines “the second resistance element” should be “the first resistance element”. Claim 15 line 2 “a base/gate terminal” should be “a base terminal”. Claim 16 line 3 “a source/ emitter terminal” should be “an emitter terminal”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-8 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “the first resistance” however; the claim limitations are for the second adjustment circuit which is coupled to the second resistance element not the first resistive element. Claim 7 last lines “parallel with a resistor” it is not clear if this resistor is a new resistor or the second resistor see figures 4-5.
	Claim 8 “adjusts the potential difference generated between the pair of intermediate terminals by adjusting a duty cycle of the switch controller”. However, it is not clear how the second adjustment circuit adjust a duty cycle of the switch controller. A person having ordinary skill in the art would think the duty cycle is adjusted by the switching controller which generates said duty cycle. In addition, the resistors just divide the feedback voltage to a fixed value which is dependent on the output voltage.
	Claim 13 recites “a divider circuit” it is not clear if this divider circuit is the same or different than the divider circuit of claim 11.
Claims 14-16 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102 as being unpatentable by Applicants Admitted Prior Art (AAPA). (Examiner’s Note: See MPEP 2129)
	Regarding Claim 1, AAPA teaches (Figure 1) an adjustable power supply device (100) for supplying power to a power switch control device (U1) configured to provide control signals to a power switch device (Q1), the adjustable power supply device comprising: a pair of input terminals (Vin and ground); switching circuitry (101) connected to the pair of input terminals; converter circuitry (102), the converter circuitry including a pair of intermediate terminals (131-133) and first, second, and third output terminals (131-133) that output power to the power switch control device; a transformer (Tx1) including a primary side winding (P1) coupled to the pair of input terminals and a secondary side winding (S1) coupled to the pair of intermediate terminals; wherein a potential difference generated between the pair of intermediate terminals (131-133) is divided by a dividing circuit (C3-C4) into a first output voltage difference (at 131) applied across the first and the second output terminals and a second output voltage difference (at 133) applied across the second and the third output terminals; the converter circuitry  (102) including a first adjustment circuit (D3) that adjusts the first output voltage difference and the second output voltage difference (par. 69), the first adjustment circuit including at least one external terminal that is coupled to a first resistance element (R4); the connections can be direct or indirect connections); the second output terminal is held at a reference voltage (at 129); the first output terminal provides the first output voltage difference to a first input of the power switch control device (at VB); and the third output terminal provides the second output voltage difference (at VS) to a second input of the power switch control device. (For Example; Par. 37-61)
	Regarding Claim 2	, AAPA teaches (Figure 1) wherein the switching circuitry (101) further includes a switch controller (U3) coupled to a switch (Q5) and coupled to the primary side winding (p1) to control a current flowing through the primary side winding. (For Example; Par. 37-61)
	Regarding Claim 3, AAPA teaches (Figure 1) wherein one of the at least one external terminals (e.g. at 13) of the second adjustment circuit (R2-R3) is coupled to the switch controller (U3). (For Example; Par. 37-61)
	Regarding Claim 4, AAPA teaches (Figure 1) wherein the one of the at least one external terminals of the second adjustment circuit (R2-R3) is coupled to a voltage feedback pin (Vfb) of the switch controller (U3). (For Example; Par. 37-61)
	Regarding Claim 5, AAPA teaches (Figure 1) wherein the voltage feedback pin of the switch controller (U3) is coupled to a primary side feedback winding (P2). (For Example; Par. 37-61)
	
	Regarding Claim 6, AAPA teaches (Figure 1) wherein the second adjustment circuit (R2-R3) includes a switching circuit voltage divider (at 113) including at least a first resistor (R2) connected between the voltage feedback pin and the primary side feedback winding, and a second resistor connected (R3) between the voltage feedback pin and ground; and the voltage feedback pin (Vfb) of the switch controller is connected to the switching circuit voltage divider. (For Example; Par. 37-61)
	Regarding Claim 10, AAPA teaches (Figure 1) wherein one of the at least one external terminals of the first adjustment circuit (D3) is coupled to a low voltage side of the secondary side winding (S1) via one of the pair of intermediate terminals. (For Example; Par. 37-61)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA) in view of Zhang et al. US 9601982.
	Regarding Claim 7, AAPA teaches (Figure 1) wherein the second adjustment circuit (R2-R3) includes a pair of external terminals that is coupled to a pair of corresponding external connections configured to receive the first resistance element (R1, connection through U3 and Q5) therebetween, one of the pair of external terminals is coupled to ground (gnd). (For Example; Par. 37-61)
	AAPA does not teach the first resistance element when connected between the pair of corresponding external connections, is coupled via the pair of external terminals of the second adjustment circuit in parallel with a resistor in the switching circuit voltage divider.
	Zhang teaches (Figures 2 and 7) the first resistance element (R3 or R4) when connected between the pair of corresponding external connections (of 702), is coupled via the pair of external terminals of the second adjustment circuit (702) in parallel with a resistor (R5) in the switching circuit voltage divider (at 712). (For Example; Par. 44-59)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of AAPA to include the first resistance element when connected between the pair of corresponding external connections, is coupled via the pair of external terminals of the second adjustment circuit in parallel with a resistor in the switching circuit voltage divider, as taught by Zhang to reduce power lose during the voltage conversion. 
	Regarding Claim 8, AAPA teaches (Figure 1) wherein the second adjustment circuit (R3-R2) adjusts the potential difference generated between the pair of intermediate terminals (131-133) by adjusting a duty cycle of the switch controller (done by the controller U3 with the FB signal from 113). (For Example; Par. 37-61)
	Regarding Claim 9, AAPA teaches (Figure 1) wherein the dividing circuit (C3-C4). (For Example; Par. 37-61)
	AAPA does not teach a further resistance element.
	Zhang teaches (Figures 2 and 7) a further resistance element (R1 or R2). (For Example; Par. 44-59)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of AAPA to include a further resistance element, as taught by Zhang to reduce power lose during the voltage conversion. 
Claim 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA) in view of Nishida et al. US 2002/0057583.
	Regarding Claim 11, AAPA teaches (Figure 1) a device.
	AAPA does not teach wherein the first adjustment circuit includes a converter circuitry voltage divider including at least a first resistor and a second resistor connected in parallel between the pair of intermediate terminals.
	Nishida (Figure 3) wherein the first adjustment circuit (SR2, R4-R5 and Q2-Q3) includes a converter circuitry voltage divider (R4-R5) including at least a first resistor and a second resistor (R4-R5) connected in parallel between the pair of intermediate terminals. (For Example; Par. 35-38)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of AAPA to include wherein the first adjustment circuit includes a converter circuitry voltage divider including at least a 
	Regarding Claim 12, AAPA teaches (Figure 1) wherein the at least one external terminal of the first adjustment circuit (D3) includes a pair of external terminals; and the pair of external terminals of the first adjustment circuit is coupled to a pair of external connections configured to receive the second resistance element (R4) mounted therebetween. (For Example; Par. 37-61)
	Regarding Claim 13, AAPA teaches (Figure 1) wherein the dividing circuit (C3-C4) and a secondary side winding (S1).
	AAPA does not teach a further resistance element; and one of the pair of external terminals of the first adjustment circuit is coupled to a divider circuit and to a high voltage side of the secondary side winding via the other of the pair of intermediate terminals and the converter circuitry voltage divider, such that the first resistance element is coupled to the further resistance element of the dividing circuit.
	Nishida (Figure 3) a further resistance element (Q4); and one of the pair of external terminals of the first adjustment circuit (SR2, R4-R5 and Q2-Q3) is coupled to a divider circuit (R7-R8) and to a high voltage side (V1 or V3) via the other of the pair of intermediate terminals and the converter circuitry voltage divider (R4-R5), such that the first resistance element (R6) is coupled to the further resistance element of the dividing circuit. (For Example; Par. 35-38)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of AAPA to include wherein the dividing circuit includes a further resistance element; and one of the pair of external 
	Regarding Claims 14-16, AAPA teaches (Figure 1) a device with a secondary winding (S1).
	AAPA does not teach wherein the further resistance element is a transistor; and wherein the other of the pair of external terminals of the first adjustment circuit is coupled to a base/gate terminal of the transistor; and wherein the transistor is connected in parallel between the pair of intermediate terminals such that a source/emitter terminal of the transistor is coupled to the high voltage side of the secondary side winding.
	Nishida (Figure 3) wherein the further resistance element is a transistor (Q4); and wherein the other of the pair of external terminals of the first adjustment circuit (SR2, R4-R5 and Q2-Q3) is coupled to a base/gate terminal of the transistor (Q4); and wherein the transistor is connected in parallel between the pair of intermediate terminals (V1, V3 and gnd) such that a source/emitter terminal of the transistor is coupled to the high voltage side (V1 or V3). (For Example; Par. 35-38)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of AAPA to include wherein the further resistance element is a transistor; and wherein the other of the pair of external terminals of the first adjustment circuit is coupled to a base/gate terminal of the .
Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA) in view of Nishida et al. US 2002/0057583 (Figure 4, Herein Nishida2).
	Regarding Claims 17-19, AAPA teaches (Figure 1) a device.
	AAPA does not teach wherein the further resistance element includes an adjustable voltage drop; and wherein a node of the first adjustment circuit is connected to the further resistance element such that a change in voltage at the node adjusts a voltage dropped across the further resistance element, and wherein the first adjustment circuit adjusts the first output voltage difference and the second output voltage difference by adjusting the voltage dropped across the further resistance element.
	Nishida2 (Figure 4) wherein the further resistance element includes an adjustable voltage drop (Sr2); and wherein a node (At R4 node) of the first adjustment circuit (31 and Q2-Q3) is connected to the further resistance element such that a change in voltage at the node adjusts a voltage dropped across the further resistance element (Sr2), and wherein the first adjustment circuit (31 and Q2-Q3) adjusts the first output voltage difference (V1) and the second output voltage difference (V3) by adjusting the voltage dropped across the further resistance element (SR2). (For Example; Par. 39-44)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of AAPA to include wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838